Title: From Benjamin Franklin to Gourlade & Moylan, 10 October 1780
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen,
Passy Oct. 10. 1780.
The foregoing is Copy of a Letter to which I have received no answer. In the mean time Sundry other Bills have been presented to me viz


For 672. 13s. in fav. of Parementier
}
dated 7 Sept. 80.


  For 5608. 2. fav. of Laurent Bené


  For 300. fav. of Maurice

dated 6. Do.


all which I have accepted. But am much dissatisfied with being so continually drawn upon without receiving any Advice or any Accounts, I have the Honour to be.
Messrs. Gourlade et Moylan.
